 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RODNEY JEROME WOMACK,                             No. 1:19-cv-00614-DAD-BAM (PC)
12                      Plaintiff,                     ORDER GRANTING PLAINTIFF’S
                                                       REQUEST THAT HIS UNTIMELY
13           v.                                        OBJECTIONS TO FINDINGS AND
                                                       RECOMMENDATIONS BE CONSIDERED
14   H. TATE,                                          BUT LEAVING THE COURT’S PRIOR
                                                       ORDER IN EFFECT
15                      Defendant.
                                                       (Doc. Nos. 40, 41)
16

17

18           Plaintiff Rodney Jerome Womack is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

20           On January 20, 2021, the assigned magistrate judge screened plaintiff’s first amended

21   complaint and issued findings and recommendations, recommending that this action proceed only

22   against defendant Tate for deliberate indifference in violation of plaintiff’s rights under the Eighth

23   Amendment and that all other claims and defendants be dismissed from this action due to

24   plaintiff’s failure to state a claim upon which relief may be granted. (Doc. No. 34.) No

25   objections were filed within the allotted time, and on April 2, 2021, the undersigned adopted the

26   findings and recommendations in full. (Doc. No. 37.) On April 5, 2021, the assigned magistrate

27   judge ordered service on defendant Tate. (Doc. No. 38.)

28   /////
                                                       1
 1          On April 26, 2021, plaintiff’s untimely objections to the findings and recommendations

 2   and a notice to the court regarding those objections were entered on the court’s docket. (Doc.

 3   Nos. 40, 41.) Plaintiff requests that the court accept and consider his untimely objections. (Doc.

 4   No. 41.) In his filing, plaintiff states that he made a mistake: while he prepared objections to the

 5   findings and recommendations on time, he forgot to mail those objections and he did not become

 6   aware of his mistake until April 9, 2021, when he received the court’s order adopting the findings

 7   and recommendations (Doc. No. 37). (Doc. No. 41 at 1–2.)

 8          Although plaintiff’s objections to the January 20, 2021 findings and recommendations are

 9   untimely, the court has nonetheless reviewed and considered those objections. Therein plaintiff

10   asserts that his claims against defendants Z. Taylor, S. Shiesha, and S. Gates should not have been

11   dismissed because those individuals have received medical training and they reviewed and ruled

12   against the medical grievances he submitted. (Id.) Plaintiff’s objections simply do not provide

13   any compelling basis sufficient to persuade the undersigned to reject well-reasoned findings and

14   recommendations.

15          Accordingly, plaintiff’s request that his untimely objections to the January 20, 2021

16   findings and recommendations (Doc. Nos. 40, 41), is granted and, having considered those

17   objections, the court’s April 2, 2021 order adopting the findings and recommendations is

18   confirmed and will remain in effect.

19   IT IS SO ORDERED.
20
        Dated:     May 3, 2021
21                                                        UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                      2
